             Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 1 of 15



                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 OBENTO LIMITED (d/b/a Chinese Menu                     )
 Online), a Hong Kong business entity; P & F INC.       )
 DBA HAPPINESS RESTAURANT, on behalf of                 )
 itself and all others similarly situated,              )
                                                        )        Case No.:
                        Plaintiffs,                     )
                                                        )
         vs.                                            )
                                                        )
QMENU, INC., a Georgia corporation,                     )
                                                        )
                        Defendant.                      )
                                                        )

               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Obento Limited (“Chinese Menu Online” or “CMO”) and Plaintiff P & F Inc. DBA

Happiness Restaurant (“Happiness”), on behalf of itself and all others similarly situated, by and

through their attorneys, Jonathan L. Schwartz and Larry D. Mason of Goldberg Segalla LLP, hereby

allege and state as follows:

                                        INTRODUCTION

        1.       Chinese Menu Online and Happiness, on behalf of itself and all others similarly

situated, bring this class action lawsuit against Defendant qMenu for unfair competition, common law

tortious interference with oral and written contracts, common law tortious interference with

prospective economic advantage, violations of the Illinois Consumer Fraud and Deceptive Business

Practices Act, violations of Georgia’s Fair Business Practices Act, and unjust enrichment. Plaintiffs

seek monetary and compensatory damages, disgorgement of Defendant’s profits, injunctive relief,

prejudgment interest, punitive damages, and attorney fees and litigation costs.

        2.       Defendant illegally and opportunistically exploited a vulnerability in the Google My

Business (“GMB”) platform between April and July 2020, while the coronavirus pandemic raged and


                                              Page 1 of 15
28140479.v3
             Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 2 of 15



caused restaurants nationwide to suffer and shutter. Instead of aiding restaurants in their time of great

need, and knowing online orders were the restaurant’s lifeblood and only means of survival during the

pandemic, Defendant caused the putative class of restaurants to lose customer orders because of the

confusion and disruption wrought by their unscrupulous scheme. Defendant also wrongfully caused

Chinese Menu Online to lose many hundreds of clients’ business.

                                                PARTIES

        3.       Plaintiff Obento Limited is a Hong Kong business entity with its principal place of

business in Hong Kong. Its sole members are Amanda Chan and Tao Xie, both of whom reside

outside of the United States and are not citizens of the United States.

        4.       Plaintiff P & F Inc. DBA Happiness Restaurant is a corporation organized under the

laws of Illinois with its principal place of business in Chicago, Illinois.

        5.       Upon information and belief, Defendant qMenu, Inc. is a corporation organized under

the laws of Delaware with its principal place of business in Peachtree Corners, Georgia.

                                   JURISDICTION AND VENUE

        6.       Jurisdiction in this matter is based upon diversity of citizenship pursuant to 28 U.S.C.

§ 1332(a) and (b).

        7.       Diversity jurisdiction exists because: (a) there is complete diversity of citizenship

between Plaintiffs, CMO and Happiness, on the one hand, and Defendant qMenu on the other hand;

and (b) the amount in controversy, exclusive of interests and costs, exceeds $75,000.

        8.       Venue is appropriate under 28 U.S.C. § 1391(b) because a substantial part of the events

or omissions giving rise to the claims occurred in this District, including: (a) Happiness and other

class members conduct business in this District, (b) Defendant purposefully transacted business in

this District with an intent to trick class members into authorizing Defendant to manage their GMB

listings; and (c) the harm Defendant caused to Plaintiffs and other individuals and entities occurred in


                                                Page 2 of 15
28140479.v3
             Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 3 of 15



                                      CLASS ALLEGATIONS

        9.       This action has been brought and may be maintained as a class action pursuant to Fed.

R. Civ. P. 23 because there are questions of law and fact common to entities constituting a class so

numerous as to make it impracticable to separately litigate the claims.

        10.      Class Definition: The class is defined as follows: All restaurants whose GMB

listings Defendant accessed without owner consent or authorization between April and July

2020 and caused the restaurant to lose customer orders (collectively “Class Members”).

        11.      Reservation of Rights: Pursuant to Fed. R. Civ. P. 23(c)(B) and (C), Plaintiff

Happiness reserves the right to amend or modify the class definition with greater specificity, by further

division into subclasses, and/or by limitation to particular issues.

        12.      Numerosity: While Plaintiff Happiness does not currently know the exact number

of Class Members, although Defendant knows the exact number of Class Members, Happiness is

informed and believes that the Class Members are so numerous that the individual joinder of each

individual Class Member is impractical.

        13.      Commonality and Predominance: Common questions of law and fact exist as to

all Class Members and predominate over any questions which affect only individual Class Members.

These questions include, but are not limited to:

                 A.     Whether Defendant failed to obtain permission from Class Members prior to

                        taking control of their GMB listings;

                 B.     Whether Defendant took unauthorized control of Class Members’ GMB

                        listings;

                 C.     Whether Defendant took such control through improper means such as a

                        vulnerability, bug or bypass in the Google verification process;




                                               Page 3 of 15
28140479.v3
          Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 4 of 15



              D.    Whether Defendant misrepresented its identity in order to secure Class

                    Members’ GMB log-in information;

              E.    Whether Defendant used SPAM email accounts to transfer control of Class

                    Members’ GMB listings to Defendant;

              F.    Whether Defendant’s actions in taking unauthorized control of Class

                    Members’ GMB listings prevented Class Members from providing important

                    updates to their customers, including but not limited to updates related to the

                    COVID-19 pandemic;

              G.    Whether Defendant changed log-in access for Class Members’ GMB listings,

                    preventing the Class Members from changing their GMB listings back to the

                    online ordering platform authorized by the Class Members, Chinese Menu

                    Online;

              H.    Whether Defendant redirected Class Members’ GMB online order links to

                    nonfunctioning or nonexistent websites, preventing potential customers from

                    ordering from Class Members;

              I.    Whether Class Members impacted by Defendant’s actions are entitled to

                    restitution of money that Defendant may have acquired through its improper

                    and unauthorized actions;

              J.    Whether Class Members are entitled to restitution for the online orders lost

                    due to Defendant’s actions in sending potential customers to nonfunctioning

                    or nonexistent websites;

              K.    Whether Class Members are entitled to prejudgment interest; and

              L.    Whether Class Members are entitled to attorneys’ fees.




                                          Page 4 of 15
28140479.v3
          Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 5 of 15



        14.     Typicality: Plaintiff Happiness’ claims are typical of the other Class Members’ claims.

Happiness is informed and believes and thereon alleges that Defendant has a policy or practice that

results in Defendant taking unauthorized control of restaurant owners’ GMB listings, diverting those

listings from the authorized online ordering platform, Chinese Menu Online, and, in certain

circumstances, diverting them to nonfunctioning or nonexistent websites, resulting in a loss of revenue

for the restaurants.

        15.     Adequacy of Class Representative:              Plaintiff Happiness is an adequate class

representative in that it has no interests that are adverse to, or otherwise in conflict with, the interests

of absent Class Members. Happiness is dedicated to vigorously prosecuting this action on behalf of

Class Members. Happiness will fairly and adequately represent and protect the interests of the Class.

        16.     Adequacy of Class Counsel: Plaintiffs’ counsel is adequate Class counsel in that they

have no known conflicts of interest with Plaintiffs or absent Class Members, are experienced in

handling class actions and other complex litigation, are knowledgeable regarding applicable law, and

are dedicated to vigorously prosecuting this action on behalf of Plaintiffs and absent Class Members.

        17.     Superiority: A class action is superior to other available means for fair and efficient

adjudication of the Class claims, and would be beneficial to the parties and the Court. Permitting this

matter to proceed as a class action will allow many similarly-situated entities to simultaneously and

efficiently prosecute their common claims in a single forum without the unnecessary duplication of

effort and expenses that numerous individual actions would entail. In addition, the monetary amounts

due to many individual Class Members are likely to be relatively small and thus would make it difficult,

if not impossible, for individual Class Members to both seek and obtain relief. Moreover, a class

action will serve an important public interest by permitting Class Members to effectively pursue

recovery of monies owed to them. Further, a class action will prevent the potential for inconsistent

or contradictory judgments inherent in individual litigation.


                                                Page 5 of 15
28140479.v3
          Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 6 of 15



                                    STATEMENT OF FACTS

        18.     Plaintiff Obento, which does business as Chinese Menu Online, creates websites,

assists with the taking of online food orders, and manages GMB listings for its restaurant clients,

including the websites linked to the GMB listings.

        19.     The restaurants that entrust Chinese Menu Online with managing their GMB listings,

including, but not limited to, Plaintiff Happiness, prefer Chinese Menu Online over other competitors,

such as Defendant, due to Chinese Menu Online’s Chinese-speaking sales force, superior client

services, and more client-friendly payment practices.

        20.     Until late 2018, Chinese Menu Online entered almost exclusively into oral contracts

with its restaurant clients, under which Chinese Menu Online would, in pertinent part, manage their

restaurant clients’ GMB listings and assist with their online ordering in exchange for a fee.

        21.     Since late 2018, Chinese Menu Online has entered into written agreements with its

restaurant clients, under which CMO would, in pertinent part, manage their GMB listings and assist

with their online ordering in exchange for a fee.

        22.     Plaintiff Happiness and the other Class Members entered into contracts with Chinese

Menu Online to provide assistance with creation of websites, assistance with online food orders, and

management of GMB listings.

        23.     Defendant is a new business to the online ordering platform space which, according

to its website, began partnering with restaurants in 2018 and launched its first applications in 2019.

        24.     Beginning in or around April 2020, Defendant discovered a vulnerability, bug, or

bypass in the GMB platform software that Defendant used to learn and exploit confidential log-in

information for non-client restaurants’ GMB listings without the restaurants’ authorization.




                                              Page 6 of 15
28140479.v3
          Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 7 of 15



        25.     Defendant then developed a nationwide scheme to target restaurants in myriad

jurisdictions and disrupt and interfere with their GMB listings and their preexisting relationships with

other online food ordering services, such as Chinese Menu Online.

        26.     Utilizing the restaurants’ confidential log-in information, Defendant would then

change the restaurants’ log-in information using, in certain circumstances, SPAM email accounts,

change ownership of the GMB listings, and make alterations to the GMB listings. As a result of

Defendant’s unauthorized actions, restaurants were unable to access their GMB listing accounts.

        27.     One of the changes that Defendant made to the restaurants’ GMB listings included

altering the URL for ordering online. As a result, instead of directing customers to the URL created

by Chinese Menu Online, Defendant would direct potential customers to its own websites or, in

certain circumstances, websites that were nonfunctional or nonexistent.

        28.     Defendant obtained access to, and subsequently altered, the GMB listings for more

than 600 restaurants with whom Chinese Menu Online had a preexisting contractual relationship.

Defendant also, on information and belief, accessed and altered the GMB listings for myriad more

restaurants with whom Defendant and CMO had no preexisting contractual relationship. Defendant’s

actions were and are in direct violation of Google’s Terms and Conditions.

        29.     As a direct result of Defendant’s unlawful and wrongful actions, the Class Member

restaurants lost a significant number of orders and amount of revenue during an already precarious

financial time due to COVID-19-related restrictions. The restaurants were unable to change the URL

back to their chosen CMO-created URLs. The restaurants were further unable to post important

COVID-19-related updates to their websites.

        30.     The Class Member restaurants had not authorized Defendant to access their GMB

listing accounts, nor did they give permission to Defendant to make changes to the accounts or listings.




                                              Page 7 of 15
28140479.v3
          Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 8 of 15



        31.     Plaintiff Happiness suffered monetary loss, including approximately $7,500 in revenue,

in addition to loss of reputation and loss of goodwill in the community, as a direct result of

Defendant’s hijacking of its GMB listing and diversion of customers and potential customers to a

nonfunctioning or nonexistent website. The other Class Members also suffered monetary loss, loss

of reputation, and loss of goodwill as a direct result of Defendant’s actions.

        32.     As a further direct result of Defendant’s unlawful and wrongful actions, the GMB

listings of many Class Members have become unclaimable, meaning the GMB listings have become

locked, resulting in additional monetary loss for the Class Members.

        33.     Chinese Menu Online has suffered extensive loss of revenue and harm to its business

as a direct result of Defendant’s unlawful and wrongful actions. Rather than try to compete with

Chinese Menu Online on better services and prices, Defendant elected to use electronic means,

misrepresentation, and trickery to try to force Chinese Menu Online, a superior service provider, out

of the marketplace.

                  FIRST CAUSE OF ACTION – UNFAIR COMPETITION
                  (FALSE DESIGNATION OF ORIGIN 15 U.S.C. § 1125(a))
                            (All Plaintiffs against Defendant)

        34.     Plaintiffs incorporate by reference paragraphs 1-33 above as if fully stated herein.

        35.     Defendant misrepresented to Google, restaurant owners, and potential customers of

the Class Members that it, and not Chinese Menu Online, was the authorized administrator of

numerous CMO-managed GMB listings and related online food ordering websites.

        36.     Many of Defendant’s misrepresentations were made with the knowledge that it lacked

the consent or authorization of owners and/or representatives of the restaurants over whose GMB

listings Defendant attempted to wrestle from Chinese Menu Online’s control.




                                              Page 8 of 15
28140479.v3
              Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 9 of 15



            37.   Defendant’s misrepresentations concern thousands of restaurants nationwide and has

caused confusion to Google, restaurant owners, and potential customers regarding the administration

of CMO-managed GMB listings and related websites.

            38.   As a direct and proximate result of Defendant’s false designation of services, the Class

Member restaurants suffered actual damages in that potential customers were unable to order from

their GMB listings, particularly during an already financially precarious time due to COVID-19

restrictions.

            39.   As a direct and proximate result of Defendant’s false designation of services, Chinese

Menu Online has suffered actual damages in that Google and the restaurants were unclear as to why

the restaurant links were no longer working and as to the identity of the proper administrator for the

listings.     Chinese Menu Online further suffered lost commissions as a result of Defendant’s

misrepresentations.

            40.   Defendant’s false designation of services has resulted in it retaining the benefits of

managing restaurants’ GMB listings and websites it wrongfully took from Chinese Menu Online. It

would be unjust for Defendant to retain such benefits, and Defendant should be required to disgorge

any gains it made from the wrongly acquired access to the restaurants’ GMB listings.

            41.   All Plaintiffs have and continue to suffer irreparable injury to their businesses,

reputation, and goodwill that cannot be redressed by monetary damage. Plaintiffs will continue to

suffer irreparable injury unless the Court enjoins Defendant from continuing in its wrongful conduct.

Accordingly, Plaintiffs are entitled to a permanent injunction requiring Defendant to cease and desist

from engaging in false designation of services.

 SECOND CAUSE OF ACTION – TORTIOUS INTERFERENCE WITH CONTRACT
                    (Plaintiff CMO against Defendant)

            42.   Plaintiffs incorporate by reference paragraphs 1-33 as though fully stated herein.



                                                Page 9 of 15
28140479.v3
         Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 10 of 15



        43.     Since 2015, Chinese Menu Online has maintained oral or written contracts with

restaurants to manage their GMB listings and websites in exchange for commissions on customer

orders taken through the CMO-created websites.

        44.     Defendant actively tracked, and thus knew of, Chinese Menu Online’s management

contracts with these restaurants, including those whose restaurants whose GMB listings that Chinese

Menu Online managed.

        45.     Defendant intentionally and maliciously interfered with Chinese Menu Online’s oral

and written contracts by using deceptive means to gain control of the restaurants’ GMB listings and

food ordering websites.

        46.     Defendant’s wrongful acquisition of the GMB listings and websites made it impossible

for Chinese Menu Online and its clients to fulfill their contractual obligations.

        47.     Defendant’s schemes and deceptive tactics caused Chinese Menu Online’s clients to

question Chinese Menu Online’s ability to properly manage their GMB listings and websites and, in

certain circumstances, to terminate their contracts with Chinese Menu Online for the continued

management of the restaurants’ GMB listings and related food ordering websites.

        48.     As a direct and proximate result of Defendant’s actions, Chinese Menu Online has

suffered actual damages in the form of management fees and other revenue it would have earned had

Defendant not tortuously interfered with its contracts.

        49.     Defendant’s actions were malicious, wanton, oppressive, willful, and in conscious

disregard of Chinese Menu Online’s rights, warranting imposition of punitive damages.

 THIRD CAUSE OF ACTION – TORTIOUS INTERFERENCE WITH PROSPECTIVE
                        ECONOMIC ADVANTAGE
                 (Claim I – Plaintiff CMO against Defendant)

        50.     Plaintiffs incorporate by reference paragraphs 1-33 above as if fully stated herein.




                                              Page 10 of 15
28140479.v3
         Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 11 of 15



        51.    Chinese Menu Online had a legitimate existing and prospective economic relationship

with numerous restaurant clients, absent an enforceable contract with them.

        52.    Defendant actively tracked, and thus knew of, Chinese Menu Online’s management

contracts with these restaurants, including those whose restaurants whose GMB listings that Chinese

Menu Online managed.

        53.    Defendant intended to interfere with and otherwise harm Chinese Menu Online’s

relationships with its clients by using deceptive means to gain control of the restaurants’ GMB listings

and food ordering websites.

        54.    As a direct and proximate result of Defendant’s actions, Chinese Menu Online has

suffered actual damages in the form of lost commissions and other revenue but for Defendant’s

wrongful conduct.

        55.    Defendant’s actions were malicious, wanton, oppressive, willful, and in conscious

disregard of Chinese Menu Online’s rights, warranting imposition of punitive damages.

                    (Claim II – Class Member Plaintiffs against Defendant)

        56.    Plaintiffs incorporate by reference paragraphs 1-33 above as if fully stated herein.

        57.    The Class Member restaurants had a legitimate existing and prospective economic

relationship with numerous restaurant clients, absent an enforceable contract with them.

        58.    Defendant knew that the Class Member restaurants obtained business from customers

via their GMB listings and food ordering websites.

        59.    Defendant intended to interfere with the Class Member restaurants’ ability to

maximize orders taken from customers via the restaurants’ GMB listings and food ordering websites

by using deceptive means to access, gain control of, and alter their GMB listings and food ordering

websites, preventing customers from placing online orders.




                                              Page 11 of 15
28140479.v3
         Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 12 of 15



        60.    Defendant knew or should have known that the Class Member restaurants would rely

on online orders for survival due to COVID-19-related restrictions.

        61.    As a direct and proximate result of Defendant’s actions, the Class Member restaurants

have suffered actual damage in the form of lost profits and other revenue but for Defendant’s

wrongful conduct.

        62.    Defendant’s actions were malicious, wanton, oppressive, willful, and in conscious

disregard of the Class Member restaurants’ rights, warranting imposition of punitive damages.

  FOURTH CAUSE OF ACTION – VIOLATIONS OF THE ILLINOIS CONSUMER
  FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT, 815 ILCS 505/1, ET SEQ.
                    (All Plaintiffs against Defendant)

        63.    Plaintiffs incorporate by reference paragraphs 1-33 above as if fully set forth herein.

        64.    Defendant has engaged in unfair methods of competition and unfair or deceptive

practices in order to gain wrongful control over restaurants’ GMB listings and websites.

        65.    Defendant engaged in these unfair competitive acts collectively as part of a

coordinated and interrelated business development scheme aimed at the consuming public.

        66.    Defendant intended that Google, the restaurants, and potential restaurant customers

rely on its unfair methods of competition and unfair or deceptive practices to gain unauthorized

control of restaurants’ GMB listings and related websites.

        67.    In reliance upon Defendants’ unfair or deceptive acts, restaurants have relinquished

and continue to relinquish control of their GMB listings and food order websites to Defendant to the

detriment of the restaurants and Chinese Menu Online.

        68.    As a direct and proximate result of Defendant’s unfair or deceptive practices, Plaintiffs

suffered and will continue to suffer actual damages.

        69.    In addition, Plaintiffs have and continue to suffer irreparable injury to their businesses,

reputation, and goodwill that cannot be redressed by monetary damages. Plaintiffs will continue to


                                              Page 12 of 15
28140479.v3
         Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 13 of 15



suffer irreparable injury unless this Court enjoins Defendant’s conduct. Accordingly, Plaintiffs are

entitled to a permanent injunction requiring Defendant to cease and desist from engaging in unfair or

deceptive practices.

        70.     Plaintiffs are also entitled to their actual damages, punitive damages, attorneys’ fees,

and costs.

        71.     Plaintiffs will immediately mail a file-stamped copy of this class action lawsuit to the

Illinois Attorney General as required by 815 ILCS 505/10a(d).

  FIFTH CAUSE OF ACTION – VIOLATIONS OF THE GEORGIA FAIR BUSINESS
               PRACTICES ACT, O.C.G.A. § 10-1-390, ET SEQ.
                      (All Plaintiffs against Defendant)

        72.     Plaintiffs incorporate by reference paragraphs 1-33 above as if fully stated herein.

        73.     Defendant has engaged in unfair methods of competition and unfair or deceptive

practices in order to gain wrongful control over restaurants’ GMB listings and websites.

        74.     Defendant engaged in these unfair competitive acts collectively as part of a

coordinated and interrelated business development scheme aimed at the consuming public.

        75.     Defendant intended that Google, the restaurants, and potential restaurant customers

rely on its unfair methods of competition and unfair or deceptive practices to gain unauthorized

control of restaurants’ GMB listings and related websites.

        76.     Defendant caused actual confusion or actual misunderstanding as to the source,

sponsorship, approval, affiliation, connection, or association of and with the restaurants’ GMB listings

and related websites.

        77.     In reliance upon Defendant’s unfair or deceptive acts, restaurants have relinquished

and continue to relinquish control of their GMB listings and food order websites to Defendant to the

detriment of the restaurants and Chinese Menu Online.




                                              Page 13 of 15
28140479.v3
         Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 14 of 15



        78.     As a direct and proximate result of Defendant’s intentional unfair or deceptive

practices, Plaintiffs suffered and will continue to suffer actual damages.

        79.     In addition, Plaintiffs have and continue to suffer irreparable injury to their businesses,

reputation, and goodwill that cannot be redressed by monetary damages. Plaintiffs will continue to

suffer irreparable injury unless this Court enjoins Defendant’s conduct. Accordingly, Plaintiffs are

entitled to a permanent injunction requiring Defendant to cease and desist from engaging in unfair or

deceptive practices.

        80.     Plaintiffs are also entitled to their actual damages (trebled for intentional violations),

punitive damages, attorneys’ fees, and costs.

        81.     Plaintiffs will immediately mail a filed-stamped copy of this class action lawsuit to the

Georgia Attorney General as required by O.C.G.A. § 10-1-399(g).

        82.     Plaintiffs mailed to Defendant a written demand for relief that identified Defendant’s

actionable and wrongful scheme and sought relief for Chinese Menu Online and the Class Members’

injuries. Defendant received Plaintiffs’ letter on or about November 9, 2020. Defendant did not

make a written tender of settlement within 30 days of Plaintiffs’ demand for relief, as set forth under

O.C.G.A. § 10-1-399(b). In fact, Defendant did not respond to Plaintiffs’ letter whatsoever.

                  SIXTH CAUSE OF ACTION – UNJUST ENRICHMENT
                           (Plaintiff CMO against Defendant)

        83.     Plaintiffs incorporate by reference paragraphs 1-33 above as if fully stated herein.

        84.     Defendant has wrongfully taken food ordering commissions from Chinese Menu

Online and its restaurant clients to the detriment of Chinese Menu Online. It would be unjust for

Defendant to retain such benefits.

        85.     To remedy Defendant’s unjust enrichment, Defendant should be required to disgorge

any gains it has made from the wrongfully acquired GMB listings and related websites.



                                                Page 14 of 15
28140479.v3
           Case 1:21-cv-03949-TWT Document 1 Filed 12/14/20 Page 15 of 15



          WHEREFORE, Plaintiffs Obento Limited and P & F Inc. DBA Happiness Restaurant, on

behalf of itself and others similarly situated, respectfully request that this Court award the following

Orders:

          A.      That this action be certified as a class action with respect to Plaintiffs’ claims for

violations of federal, Illinois, and Georgia law;

          B.      That Plaintiff P & F Inc. DBA Happiness Restaurant be appointed class

representative;

          C.      That counsel for Plaintiffs be appointed class counsel;

          D.      Disgorging Defendant’s profits;

          E.      Awarding Plaintiffs monetary and compensatory damages, including restitution and

punitive damages as appropriate;

          F.      Awarding Plaintiffs’ attorneys’ fees, litigation costs, pre-judgment interest, and

permanent injunctive relief; and

          G.      Awarding Plaintiffs other and further relief as this Court deems just and proper.


                                                    GOLDBERG SEGALLA LLP

                                                    By:     s/ Jonathan L. Schwartz
                                                    Attorney for Plaintiffs Obento Limited and P & F
                                                    Inc. DBA Happiness Restaurant, on behalf of itself
                                                    and all others similarly situated

Jonathan L. Schwartz - 6287338
Larry D. Mason - 6201602
GOLDBERG SEGALLA LLP
Mailing Address: P.O. Box 957, Buffalo, NY 14201
Physical Address: 222 West Adams Street, Suite 2250
Chicago, IL 60606
(312) 572-8411--Schwartz
(312) 572-8444--Mason
jschwartz@goldbergsegalla.com
lmason@goldbergsegalla.com




                                               Page 15 of 15
28140479.v3
